
Exhibit 10.2


 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of December 9, 2008
(the “Effective Date”) among BLUECREST CAPITAL FINANCE, L.P., a Delaware limited
partnership (“BlueCrest”), the other Lenders listed on Schedule 1.1 hereof and
otherwise party hereto, and BlueCrest in its capacity as agent for the Lenders
(the “Agent”), BlueCrest in its capacity as lead arranger (in such capacity, the
“Arranger”), and PEREGRINE PHARMACEUTICALS, INC., a Delaware corporation
(“Peregrine”), and AVID BIOSERVICES, INC., a Delaware corporation (“Avid,” and
together with Peregrine, jointly and severally, individually and collectively,
referred to as “Borrower”), provides the terms on which Lenders shall lend to
Borrower and Borrower shall repay Lenders.  The parties agree as follows:
 
1             ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
 
2             LOAN AND TERMS OF PAYMENT
 
2.1          Promise to Pay.  Borrower hereby unconditionally promises to pay
Lenders the outstanding principal amount of all Credit Extensions and accrued
and unpaid interest thereon as and when due in accordance with this Agreement.
 
2.1.1       Growth Capital Advances.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, during the Growth Capital Draw Period, Lenders agree, severally and
not jointly, to make advances to Borrower (each a “Growth Capital Advance” and,
collectively, the “Growth Capital Advances”) not exceeding the Growth Capital
Line according to each Lender's pro-rata share of the Growth Capital Line (based
upon the respective Commitment Percentage of each Lender).  After repayment, no
Growth Capital Advance may be reborrowed.  The Growth Capital Advances shall be
available in two tranches.  The first tranche (“Tranche One”) shall be in an
amount equal to Five Million Dollars ($5,000,000) and shall be advanced within
ten (10) calendar days after the Effective Date.  The second tranche (“Tranche
Two”) shall be in an amount equal to Five Million Dollars ($5,000,000) and shall
be available to be advanced only within the fifteen (15) Business Day period
following the satisfaction of the following conditions, but shall not be
advanced after the Growth Capital Commitment Termination Date:
 
(i)           Peregrine receives (in cash) at least (x) $7,500,000 in gross
proceeds from the issuance of new equity after the Effective Date or (y)
$20,000,000 in net proceeds from the sale of Avid;
 
(ii)           the interim results from either (x) the Phase II bavituximab and
carboplatin breast cancer study or (y) the Phase II bavituximab and carboplatin
lung cancer study meet the predetermined response rate sufficient to continue
Stage B enrollment as specified in the respective clinical protocol for such
study, and proven to the reasonable satisfaction of Agent; and
 
(iii)           no Default or Event of Default has occurred or is continuing.
 
(c)           Repayment.  Commencing on the seventh (7th) Interest Payment Date
for each Growth Capital Advance, and on each Interest Payment Date thereafter,
Borrower shall pay to Lenders as a principal payment under such Growth Capital
Advance outstanding an amount equal to the “Amortization Payment” (defined
below) as an amortization payment in respect of such Growth Capital
Advance.  The term “Amortization Payment” means the principal payment based upon
a straight-line amortization of equal monthly principal payments through the
Growth Capital Line Maturity Date.  The final payment of all unpaid principal
and accrued interest is due and payable in full on the Growth Capital Line
Maturity Date.
 
(d)           Mandatory Prepayment Upon an Acceleration.  If the Growth Capital
Advances are accelerated following the occurrence of an Event of Default,
Borrower shall immediately pay to Lenders an amount equal to the sum of (i) all
outstanding principal plus accrued and unpaid interest, (ii) the Final Payment,
(iii) the Prepayment Fee, and (iv) all other sums, if any, that shall have
become due and payable, including interest at the Default Rate with respect to
any past due amounts.
 


--------------------------------------------------------------------------------

 

(e)           Permitted Prepayment of Growth Capital Advances.   So long as no
Event of Default has occurred and is continuing, Borrower shall have the option
to prepay all, but not less than all, of the Growth Capital Advances advanced by
Lenders under this Agreement, provided Borrower (i) delivers written notice to
Agent of its election to prepay the Growth Capital Advances at least thirty (30)
days prior to such prepayment, and (ii) pays to Lenders, on the date of such
prepayment (A) all outstanding principal plus accrued and unpaid interest,
(B) the Final Payment,  (C) the Prepayment Fee, and (D) all other sums, if any,
that shall have become due and payable, including interest at the Default Rate
with respect to any past due amounts.  Notwithstanding the foregoing, Lenders
shall waive fifty percent (50%) of the Prepayment Fee in the event Borrower
refinances all of the Obligations within thirty (30) days after Lenders’ demand
for Borrower to pay increased costs or additional costs pursuant to Section 2.4
hereof.
 
2.2           Payment of Interest on the Credit Extensions.
 
(a)           Computation of Interest.  Interest on the Credit Extensions and
all fees payable hereunder shall be computed on the basis of a 360-day year and
the actual number of days elapsed in the period during which such interest
accrues.  In computing interest on any Credit Extension, the date of the making
of such Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension.
 
(b)           Interest Payments.  Subject to the provisions of Sections 2.2(c)
and 3.5 below, each Growth Capital Advance shall bear interest on the
outstanding principal amount thereof from the date when made until paid in full
at a rate per annum equal to (i) the greater of (A) the LIBOR Rate in effect for
the applicable Interest Period or (B) three percent (3%), plus (ii) the LIBOR
Rate Margin, adjusted on the first day of each Interest Period and fixed for the
duration of each such Interest Period.  Pursuant to the terms hereof, interest
on each Growth Capital Advance shall be paid in arrears on each Interest Payment
Date.  Interest shall also be paid on the date of any prepayment of any Growth
Capital Advance pursuant to this Agreement for the portion of any Growth Capital
Advance so prepaid and upon payment (including prepayment) in full thereof.  All
accrued but unpaid interest on the Growth Capital Advances shall be due and
payable on the Growth Capital Line Maturity Date.
 
(c)           Default Interest.  After and during the continuation of an Event
of Default, Obligations shall bear interest of five percent (5.00%) above the
rate that is otherwise applicable thereto (the “Default Rate”).  Payment or
acceptance of the increased interest rate provided in this Section 2.2(c) is not
a permitted alternative to timely payment and shall not constitute a waiver of
any Event of Default or otherwise prejudice or limit any rights or remedies of
Agent or Lenders.
 
(d)           Debit of Accounts.  Lenders may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments when due, or any other amounts Borrower owes Lenders under the Loan
Documents, when due.  These debits shall not constitute a set-off.
 
(e)           Payments.  Unless otherwise provided, interest is payable monthly
on each Interest Payment Date.  Payments of principal and/or interest received
after 12:00 noon Eastern time are considered received at the opening of business
on the next Business Day.  When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue.  All payments to be made by Borrower
hereunder or under any other Loan Document, including payments of principal and
interest made hereunder and pursuant to any other Loan Document, and all fees,
expenses, indemnities and reimbursements, shall be made without set-off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.  All payments required under this Agreement are to
be made directly to Lenders.
 

-2-

--------------------------------------------------------------------------------

 

(f)           Maximum Lawful Rate.  In no event shall the interest charged
hereunder, with respect to the notes (if any) or any other obligations of
Borrower under any Loan Documents exceed the maximum amount permitted under the
Laws of the State of Maryland or of any other applicable
jurisdiction.  Notwithstanding anything to the contrary herein or elsewhere, if
at any time the rate of interest payable hereunder or under any note or other
Loan Document (the “Stated Rate”) would exceed the highest rate of interest
permitted under any applicable Law to be charged (the “Maximum Lawful Rate”),
then for so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable shall be equal to the Maximum Lawful Rate; provided, however,
that if at any time thereafter the Stated Rate is less than the Maximum Lawful
Rate, Borrower shall, to the extent permitted by Law, continue to pay interest
at the Maximum Lawful Rate until such time as the total interest received is
equal to the total interest which would have been received had the Stated Rate
been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.  In no event shall the total interest
received by any Lender exceed the amount which it could lawfully have received,
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate.  If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of the Growth Capital Advances
or to other amounts (other than interest) payable hereunder, and if no such
principal or other amounts are then outstanding, such excess or part thereof
remaining shall be paid to Borrower.  In computing interest payable with
reference to the Maximum Lawful Rate applicable to any Lender, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made.
 
2.3           Fees.  Borrower shall pay to Lenders:
 
(a)           Commitment Fee.  A fully earned, non-refundable commitment fee of
(i) $50,000 in regard to Tranche One, due and payable on the Effective Date, and
(ii) $50,000 in regard to Tranche Two (the “Tranche Two Commitment Fee”) due and
payable on the earliest to occur of (A) the funding of Tranche Two or (B) June
30, 2009 (if the condition in Section 2.1.1(a)(ii) has been met prior to such
date); provided, however, that the Tranche Two Commitment Fee shall be waived if
the condition in Section 2.1.1(a)(ii) has not been met prior to June 30, 2009;
 
(b)           Prepayment Fee.  The Prepayment Fee, when due hereunder;
 
(c)           Final Payment.  The Final Payment, when due hereunder; and
 
(d)           Lenders' Expenses.  All Lenders' Expenses (including reasonable
attorneys’ fees and expenses, plus expenses, for documentation and negotiation
of this Agreement) incurred through and after the Effective Date, within ten
(10) Business Days following written demand therefor, net of the $50,000 deposit
previously paid by Borrower.
 
 
2.4           Additional Costs.  If any new Law or regulation increases Lender’s
costs or reduces its income for any loan, Borrower shall pay the increase in
cost or reduction in income or additional expense; provided, however, that
Borrower shall not be liable for any amount attributable to any period before
180 days prior to the date Agent notifies Borrower of such increased
costs.  Each Lender agrees that it shall allocate any increased costs among its
customers similarly affected in good faith and in a manner consistent with such
Lender's customary practice.
 
2.5           Payments and Taxes.  Any and all payments made by Borrower under
this Agreement or any Loan Documents shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
governmental authority (including any interest, additions to tax or penalties
applicable thereto) other than any taxes imposed on or measured by any Lender’s
overall net income and franchise taxes imposed on it (in lieu of net income
taxes), by a jurisdiction (or any political subdivision thereof) as a result of
any Lender being organized or resident, conducting business (other than a
business deemed to arise from such Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, or otherwise
with respect to, this Agreement or any Loan Documents) or having its principal
office in such jurisdiction (“Indemnified Taxes”).  If any Indemnified Taxes
shall be required by Law to be withheld or deducted from or in respect of any
sum payable under this Agreement or any Loan Documents to any Lender (w) an
additional amount shall be payable as may be necessary so that, after making all
required withholdings or deductions (including withholdings or deductions
applicable to additional sums payable under this Section) such Lender receives
an amount equal to the sum it would have received had no such withholdings or
deductions been made, (x) Borrower shall make such withholdings or deductions,
(y) Borrower shall pay the full amount withheld or deducted to the relevant
taxing authority or other authority in accordance with applicable Law and (z)
Borrower shall deliver to such Lender evidence of such payment.  Borrower’s
obligation hereunder shall survive the termination of this Agreement.
 

 
-3-

--------------------------------------------------------------------------------

 

3              CONDITIONS OF LOANS
 
3.1          Conditions Precedent to Initial Credit Extension.  Each Lender’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Borrower shall consent to or shall have delivered, in form and
substance satisfactory to Lenders, such documents, and completion of such other
matters, as Lenders may reasonably deem necessary or appropriate, including,
without limitation:
 
(a)           Agent shall have received duly executed original signatures to the
Loan Documents to which Borrower is a party;
 
(b)           Agent shall have received duly executed original signatures to the
Control Agreement[s];
 
(c)           Agent shall have received Operating Documents and a good standing
certificate of Borrower certified by the Secretary of State of the State of
Delaware as of a date no earlier than thirty (30) days prior to the Effective
Date;
 
(d)           Agent shall have received duly executed original signatures to the
completed Borrowing Resolutions for Borrower;
 
(e)           Agent shall have received certified copies, dated as of a recent
date, of financing statement searches, as Agent shall request, accompanied by
written evidence (including any UCC termination statements) that the Liens
indicated in any such financing statements either constitute Permitted Liens or
have been or, in connection with the initial Credit Extension, will be
terminated or released;
 
(f)           Agent shall have received the Perfection Certificate executed by
Borrower;
 
(g)           Agent shall have received a legal opinion of Borrower’s counsel
dated as of the Effective Date together with the duly executed original
signatures thereto;
 
(h)           BlueCrest shall have (i) assigned to another Lender (the “Assignee
Lender”) a seventy percent (70%) Commitment Percentage under the Growth Capital
Line and all rights, remedies and obligations in connection therewith, and
resigned as Agent and agreed to permit such Assignee Lender to become the Agent
and Arranger;
 
(i)           Agent shall have received payment of the fees and Lenders'
Expenses then due as specified in Section 2.3 hereof; and
 
(j)           Agent shall have received evidence, satisfactory to Agent, that
all Liens set forth in clause (l) of the definition of “Permitted Liens” have
been terminated.
 
3.2           Conditions Precedent to all Credit Extensions.  The obligation of
each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following:
 
(a)           (i) Agent’s receipt of a promissory note or promissory notes, as
the case may be, in substantially the form agreed upon by the parties hereto as
of the Effective Date, executed by Borrower in favor of each Lender (one
promissory note per Lender) with a face amount equal to the portion of the
applicable Credit Extension to be funded by the applicable Lender, and (ii)
except as otherwise provided in Section 3.4, timely receipt of an executed
Advance Request Form;
 
(b)           the representations and warranties in Section 5 shall be true,
correct and complete in all material respects on the date of the Advance Request
Form and on the Funding Date of each Credit Extension; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and
 

 

-4-

--------------------------------------------------------------------------------

 

(c)           in such Lender’s sole discretion, there has not been any material
impairment in the general affairs, management, results of operation, financial
condition or the prospect of repayment of the Obligations, nor has there been
any material adverse deviation by Borrower from the most recent business plan of
Borrower presented to and accepted by Agent.
 
3.3           Covenant to Deliver.  Borrower agrees to deliver to Agent each
item required to be delivered to Agent under this Agreement as a condition to
any Credit Extension.  Borrower expressly agrees that the extension of a Credit
Extension prior to the receipt by Agent of any such item shall not constitute a
waiver by Lenders of Borrower’s obligation to deliver such item, and any such
extension in the absence of a required item shall be in Agent’s sole discretion.
 
3.4           Procedures for Borrowing.  Subject to the prior satisfaction of
all other applicable conditions to the making of a Growth Capital Advance set
forth in this Agreement, to obtain a Growth Capital Advance, Borrower shall
notify Agent (which notice shall be irrevocable) by electronic mail, facsimile,
or telephone by 12:00 noon Eastern time five (5) Business Days prior to the date
the Growth Capital Advance is to be made.  Together with any such electronic or
facsimile notification, Borrower shall deliver to Agent by electronic mail or
facsimile a completed Advance Request Form executed by a Responsible Officer or
his or her designee.  Upon receipt of an Advance Request Form, Agent shall
promptly provide a copy of the same to each Lender.  Agent may rely on any
telephone notice given by a person whom such Agent believes is a Responsible
Officer or designee.  On the Funding Date, each Lender shall credit and/or
transfer (as applicable) to Borrower's Designated Deposit Account, an amount
equal to its Commitment Percentage multiplied by the amount of the Growth
Capital Advance.  Each Lender may make Growth Capital Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Growth Capital Advances are necessary to
meet Obligations which have become due.
 
3.5           Special Provisions Governing Growth Capital Advances.
 
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to the matters covered:
 
(a)           Determination of Applicable Interest Rate.  As soon as practicable
on each Interest Rate Determination Date, Agent shall determine (which
determination shall, absent manifest error in calculation, be final, conclusive
and binding upon all parties) the interest rate that shall apply to the Growth
Capital Advances for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to Borrower.
 
(b)           No Breakage Fees.  Borrower shall not incur any breakage fees
associated with the prepayment of Growth Capital Advances on a day that is not
the last day of the relevant Interest Period.
 
(c)           Inability to Determine Applicable Interest Rate.  In the event
that Agent shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Growth Capital Advance, that adequate and
fair means do not exist for ascertaining the interest rate applicable to such
Growth Capital Advance on the basis provided for in the definition of LIBOR
Rate, then Agent may select a comparable replacement index and corresponding
margin.
 
4              CREATION OF SECURITY INTEREST
 
4.1           Grant of Security Interest.  Borrower hereby grants Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to Agent,
for the ratable benefit of the Lenders, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority security interest in the Collateral (subject only to Permitted
Liens that may have superior priority under this Agreement).  If Borrower shall
acquire a commercial tort claim (as defined in the Code), Borrower shall
promptly notify Agent in a writing signed by Borrower of the general details
thereof (and further details as may be required by Agent) and grant to Agent,
for the ratable benefit of the Lenders, in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Agent.  If
this Agreement is terminated, Agent’s Lien in the Collateral shall continue
until the Obligations are repaid in full in cash.  Upon payment in full in cash
of the Obligations and at such time as the Lenders' obligation to make Credit
Extensions has terminated, the Agent, at Borrower’s sole cost and expense, shall
release its Liens in the Collateral and all rights therein shall revert to
Borrower.
 

 
-5-

--------------------------------------------------------------------------------

 

4.2           Authorization to File Financing Statements.  Borrower hereby
authorizes Agent to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Agent’s  and each Lender's
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of the Agent and the Lenders under the Code.
 
5               REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants as follows:
 
5.1           Due Organization and Authorization.  Borrower and each of its
Subsidiaries, if any, are duly existing and in good standing, as Registered
Organizations in their respective jurisdictions of formation and are qualified
and licensed to do business and are in good standing in any jurisdiction in
which the conduct of their business or their ownership of property requires that
they be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower’s business.  In
connection with this Agreement, Borrower has delivered to Agent a completed
perfection certificate signed by Borrower (the “Perfection
Certificate”).  Borrower represents and warrants that (a) Borrower’s exact legal
name is that indicated on the Perfection Certificate and on the signature page
hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type (except for changes to its
authorized capital and the establishment of a stockholders’ rights plan), or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Agent of such occurrence and provide Agent with Borrower’s organizational
identification number.
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or are being obtained pursuant to Section 6.1(b), or (v)
nor constitute an event of default under any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement to which it
is a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.
 
5.2           Collateral.
 
(a)           Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no Collateral Accounts other than the Collateral Accounts with Agent, the
Collateral Accounts, if any, described in the Perfection Certificate, or of
which Borrower has given Agent notice and taken such actions as are necessary to
give Agent for the ratable benefit of all Lenders a perfected security interest
therein.
 

 
-6-

--------------------------------------------------------------------------------

 

(b)           The Collateral is not in the possession of any third party bailee
(such as a warehouse) except as otherwise provided in the Perfection
Certificate.  None of the components of the Collateral shall be maintained at
locations other than as provided in the Perfection Certificate or as Borrower
has given Agent notice pursuant to Section 7.2.  In the event that Borrower,
after the date hereof, intends to store or otherwise deliver any portion of the
Collateral to a bailee, then Borrower will first receive the written consent of
Agent and such bailee must execute and deliver a bailee agreement in form and
substance satisfactory to Agent in its sole discretion.
 
(c)           All Inventory is in all material respects of good and marketable
quality, free from material defects.
 
(d)           All of Borrower’s Material Intellectual Property, including all
licenses under which Borrower is the licensee of any such Material Intellectual
Property owned by another Person, are set forth on Schedule 5.2.  Such Schedule
5.2 indicates in each case the expiration date of such Material Intellectual
Property and whether such Material Intellectual Property (or application
therefor) is owned or licensed by Borrower, and in the case of any such licensed
Material Intellectual Property, lists the name and address of the licensor and
the name and date of the agreement pursuant to which such item of Material
Intellectual Property is licensed, the expiration date of such license and the
expiration date of the underlying Material Intellectual Property, whether or not
such license is an exclusive license and whether there are any purported
restrictions in such license on the ability to Borrower to grant a security
interest in and/or to transfer any of its rights as a licensee under such
license.
 
5.3           Litigation.  Except as set forth in Schedule 5.3 and except for
actions or proceedings in regard to which Agent has received notice under
Section 6.2(a)(iv), there are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than One Hundred Thousand
Dollars ($100,000.00).
 
5.4           No Material Deviation in Financial Statements.  All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Agent
fairly present, in conformity with GAAP, in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations.  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Agent.
 
5.5           Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
 
5.6           Regulatory Compliance.  Borrower is not an “investment company” or
a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company” under the Investment Company Act of 1940.  Borrower is not
engaged in extending credit for margin stock (under Regulations T and U of the
Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” or a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005.  Borrower has not
violated any Laws, ordinances or rules, the violation of which could reasonably
be expected to have a material adverse effect on its business.  None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally.  Borrower has obtained all Required
Permits, or has contracted with third parties holding Required Permits,
necessary for compliance with all Laws and all such Required Permits are
current.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.
 
None of the Borrower, its Affiliates or any of their respective agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law, or (iii) is a Blocked Person.  Neither Borrower nor,
to the knowledge of Borrower, any of its Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement, (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (y) deals in, or otherwise engages in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order No.
13224, any similar executive order or other Anti-Terrorism Law.
 

 
-7-

--------------------------------------------------------------------------------

 

5.7           Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
5.8           Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed all required tax returns and reports (including those relating to
employee tax withholding, social security and unemployment taxes), and Borrower
and its Subsidiaries have timely paid all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower.  Borrower may
defer payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Agent in writing of the
commencement of, and any material development in, the proceedings, (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”.  Borrower is unaware of any claims or
adjustments proposed for any of Borrower's prior tax years which could result in
additional taxes becoming due and payable by Borrower.  Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
 
5.9           Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital
 
5.10         Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Agent or any Lender, contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained in
the certificates or statements not misleading (it being recognized that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).
 
5.11         Regulatory Developments.
 
(a)           All Products and all Required Permits are listed on Schedule 5.11
(as updated from time to time pursuant to Section 6.2(d)), and Borrower has
delivered to Agent a copy of all Required Permits to the extent requested by
Agent pursuant to Section 6.2(d);
 
(b)           Without limiting the generality of Section 5.6 above, with respect
to any Product being tested or manufactured by Borrower, Borrower has received,
and such Product is the subject of, all Required Permits needed in connection
with the testing or manufacture of such Product as such testing is currently
being conducted by or on behalf of Borrower, and Borrower has not received any
notice from any applicable Governmental Authority, specifically including the
FDA, that such Governmental Authority is conducting an investigation or review
of (A) Borrower’s manufacturing facilities and processes for such Product which
have disclosed any material deficiencies or violations of Laws and/or the
Required Permits related to the manufacture of such Product, or (B) any such
Required Permit or that any such Required Permit has been revoked or withdrawn,
nor has any such Governmental Authority issued any order or recommendation
stating that the development, testing and/or manufacturing of such Product by
Borrower should cease;
 
(c)           Without limiting the generality of Section 5.6 above, with respect
to any Product marketed or sold by Borrower, Borrower shall have received, and
such Product is the subject of, all Required Permits needed in connection with
the marketing and sales of such Product as currently being marketed or sold by
Borrower, and Borrower has not received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of any such Required Permit
or approval or that any such Required Permit has been revoked or withdrawn, nor
has any such Governmental Authority issued any order or recommendation stating
that such marketing or sales of such Product cease or that such Product be
withdrawn from the marketplace;
 

 
-8-

--------------------------------------------------------------------------------

 

(d)           Without limiting the generality of Section 5.6 above, (i) there
have been no adverse clinical test results which could cause a Material Adverse
Change, and (ii) there have been no Product recalls or voluntary Product
withdrawals from any market; and
 
(e)           Borrower has not (since the Effective Date) experienced any
significant failures in their manufacturing of any Product such that the amount
of such Product successfully manufactured by Borrower in accordance with all
specifications thereof and the required payments related thereto in any month
shall decrease significantly with respect to the quantities of such Product
produced in the prior month.
 
6              AFFIRMATIVE COVENANTS
 
Until all Obligations have been satisfied in full and Lenders are under no
further obligation to make Credit Extensions hereunder, Borrower shall do all of
the following:
 
6.1           Government Compliance.
 
(a)           Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations.  Borrower shall comply, and have each Subsidiary comply, with all
Laws, ordinances and regulations to which it is subject, the noncompliance with
which could have a material adverse effect on Borrower’s business.
 
(b)           Use commercially reasonable efforts to obtain all of the
Governmental Approvals necessary for the performance by Borrower of its
obligations under the Loan Documents to which it is a party and the grant of a
security interest to Agent for the ratable benefit of the Lenders, in all of its
property.  Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Agent.
 
(c)           In connection with the development, testing, manufacture,
marketing or sale of each and any Product by Borrower, Borrower shall comply
fully and completely in all respects with all Required Permits at all times
issued by any Governmental Authority the noncompliance with which could have a
material adverse effect on Borrower’s business, specifically including the FDA,
with respect to such development, testing, manufacture, marketing or sales of
such Product by Borrower as such activities are at any such time being conducted
by Borrower.
 
6.2           Financial Statements, Reports, Certificates.
 
(a)           Deliver to Agent:  (i) as soon as available, but no later than
five (5) days after filing with the Securities Exchange Commission, Peregrine’s
10K, 10Q, and 8K reports; (ii) a Compliance Certificate together with delivery
of the 10K and 10Q reports; (iii) within 60 days after the end of each fiscal
year, annual financial projections for the following fiscal year (on a quarterly
basis) as approved by Peregrine’s board of directors, together with any related
business forecasts used in the preparation of such annual financial projections;
(iv) a prompt report of any litigation or governmental proceedings pending or
threatened against Borrower or any Subsidiary that could result in damages or
costs to Borrower or any Subsidiary of $100,000 or more or could result in a
Material Adverse Change; (v) prompt notice of an event that materially and
adversely affects the value of the Borrower’s Intellectual Property; and (vi)
budgets, sales projections, operating plans or other financial information Agent
reasonably requests.  Peregrine’s 10K, 10Q, and 8K reports required to be
delivered pursuant to Section 6.2(a)(i) shall be deemed to have been delivered
on the date on which Peregrine posts such report or provides a link thereto on
Borrower’s or another website on the Internet; provided, that Borrower shall
provide paper copies to Agent of the Compliance Certificates required by Section
6.2(a)(ii).
 
(b)           Borrower will keep proper books of record and account in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and
activities.  Borrower shall allow, at the sole cost of Borrower, Agent, and
Lenders to visit and inspect any of its properties, to examine and make
abstracts or copies from any of their respective books and records, to conduct a
collateral audit and analysis of its operations and the Collateral, to verify
the amount and age of the accounts, the identity and credit of the respective
account debtors, to review the billing practices of Borrower and to discuss its
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired.  Notwithstanding the foregoing, such audits shall be conducted at
Borrower's expense no more often than once every twelve (12) months unless an
Event of Default has occurred and is continuing.
 

 
-9-

--------------------------------------------------------------------------------

 

(c)           Borrower shall deliver to Agent an updated Schedule 5.2 promptly
upon Borrower’s acquisition or development of any Material Intellectual Property
not already listed on Schedule 5.2 and upon any other material change in
Borrower’s Material Intellectual Property from that listed on Schedule 5.2.
 
(d)           If after the Effective Date, Borrower wishes to manufacture, sell,
develop, test or market any new Product, Borrower shall give prior written
notice to Agent of such intention (which shall include a brief description of
such Product, plus a list of all Required Permits relating to such new Product
(and a copy of such Required Permits if requested by Agent) and/or Borrower’s
manufacture, sale, development, testing or marketing thereof issued or
outstanding as of the date of such notice) along with a copy of an amended and
restated Schedule 5.11; and further, provided, that, if Borrower shall at any
time obtain any new or additional Required Permits from the FDA, DEA, or
parallel state or local authorities, or foreign counterparts of the FDA, DEA, or
parallel state or local authorities, with respect to any Product which has
previously been disclosed to Agent, Borrower shall promptly give written notice
to Agent of such new or additional Required Permits (along with a copy thereof
if requested by Agent).
 
6.3           Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date.  Borrower must promptly notify Agent of all
returns, recoveries, disputes and claims that involve more than One Hundred
Thousand Dollars ($100,000).
 
6.4           Taxes; Pensions.  Make, and cause each of its Subsidiaries to
make, timely payment of all foreign, federal, state, and local taxes or
assessments (other than taxes and assessments which Borrower is contesting
pursuant to the terms of Section 5.8 hereof) and shall deliver to Agent, within
a reasonable period of time (not to exceed five (5) Business Days) following
demand, appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.
 
6.5           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Agent may reasonably request.  Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Agent.  All property policies
shall have a lender’s loss payable endorsement showing Agent as lender loss
payee and waive subrogation against Agent, and all liability policies shall
show, or have endorsements showing, the Agent, as an additional insured.  All
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer must give Agent at least twenty (20) days notice before
canceling, amending, or declining to renew its policy.  At Agent’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments.  Proceeds payable under any policy with respect to any casualty event
involving the Collateral shall, at Lenders’ option, be payable to Lenders on
account of the Obligations.  Notwithstanding the foregoing, (a) so long as no
Event of Default has occurred and is continuing, Borrower shall have the option
of applying the proceeds of any casualty policy up to $50,000 with respect to
any loss, but not exceeding $100,000, in the aggregate, for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged Collateral; provided that any such replaced or repaired Collateral
(i) shall be of equal or like value as the replaced or repaired Collateral and
(ii) shall be deemed Collateral in which Agent and Lenders have been granted a
first priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy with respect to any casualty event involving the Collateral shall, at the
option of Lenders, be payable to Lenders on account of the Obligations.  If
Borrower fails to obtain insurance as required under this Section 6.5 or to pay
any amount or furnish any required proof of payment to third persons and Agent,
Agent may make all or part of such payment or obtain such insurance policies
required in this Section 6.5, and take any action under the policies Agent deems
prudent.
 
6.6           Operating Accounts.  For each Collateral Account that Borrower at
any time maintains with institutions other than Agent, provided the Borrower
received prior consent from the Agent, Borrower shall cause the applicable bank
or financial institution (other than Agent) at or with which any Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect
Agent's Lien in such Collateral Account in accordance with the terms
hereunder.  The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s employees and identified to
Agent by Borrower as such.
 

 
-10-

--------------------------------------------------------------------------------

 

6.7           Intellectual Property Rights.  Borrower shall own, or be licensed
to use or otherwise have the right to use, all Material Intellectual
Property.  Except as indicated on Schedule 5.2, Borrower is and all times shall
be the sole and exclusive owner or licensee of the entire and unencumbered
right, title and interest in and to each such Material Intellectual Property,
free and clear of any Liens and/or licenses in favor of third parties or
agreements or covenants not to sue such third parties for infringement.  All
Material Intellectual Property is and shall be fully protected and/or duly and
properly registered, filed or issued in the appropriate office and jurisdictions
for such registrations, filings or issuances, except where the failure to do so
would not reasonably be expected to result in a Material Adverse
Change.  Borrower shall not become a party to, nor become bound by, any material
license or other agreement with respect to which Borrower is the licensee that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement or other property.  Borrower
shall, to the extent it determines, in the exercise of its reasonable business
judgment, that it is prudent to do the following: (a) protect, defend and
maintain the validity and enforceability of its Intellectual Property; (b)
promptly advise Agent in writing of material infringements of its Intellectual
Property; and (c) not allow any Material Intellectual Property to be abandoned,
forfeited or dedicated to the public without Agent’s prior written
consent.  Within ten (10) days after the end of each calendar quarter, Borrower
shall provide written notice to Agent of (i) any patent, registered trademark or
servicemark, registered mask work, or any pending application for any of the
foregoing, obtained by Borrower, whether as owner, licensee or otherwise, and
(ii) any patent or the registration of any trademark or servicemark applied for
by Borrower, and Borrower shall execute such intellectual property security
agreements and other documents and take such other actions as Agent shall
request in its good faith business judgment to perfect and maintain a first
priority security interest in favor of Agent, for the ratable benefit of
Lenders, in such property.  If Borrower obtains any registered copyright or any
pending application for any copyright, then Borrower shall immediately provide
written notice thereof to Agent and shall execute such intellectual property
security agreements and other documents and take such other actions as Agent
shall request in its good faith business judgment to perfect and maintain a
first priority security interest in favor of Agent, for the ratable benefit of
Lenders, in such property.   If Borrower decides to register any copyrights or
mask works in the United States Copyright Office, Borrower shall: (x) provide
Agent with at least fifteen (15) days prior written notice of Borrower’s intent
to register such copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Agent may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Agent, for the ratable benefit
of the Lenders, in the copyrights or mask works intended to be registered with
the United States Copyright Office; and (z) record such intellectual property
security agreement with the Untied States Copyright Office contemporaneously
with filing the copyright or mask work application(s) with the United States
Copyright Office.  Concurrently with the delivery of the notices required under
this Section 6.7 for the applications described above, Borrower shall provide
Agent with evidence of the recording of the intellectual property security
agreement necessary for Agent, for the ratable benefit of the Lenders, to
perfect and maintain a first priority perfected security interest in such
property.
 
6.8           Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Agent, without
expense to Agent, Borrower and its officers, employees and agents and Borrower's
books and records, to the extent that Agent may deem them reasonably necessary
to prosecute or defend any third-party suit or proceeding instituted by or
against Agent with respect to any Collateral or relating to Borrower.
 
6.9           Further Assurances.  Execute any further instruments and take
further action as Agent reasonably requests to perfect or continue Agent’s Lien
in the Collateral or to effect the purposes of this Agreement.  Deliver to
Agent, within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.  For the avoidance of doubt, the foregoing
requirement to deliver copies of correspondence shall not apply to filings and
communications with the FDA respecting protocols for clinical trials that have
yet to commence.
 

 
-11-

--------------------------------------------------------------------------------

 

6.10         Notices of Defaults and Events of Default.  Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Default or Event of Default, Borrower shall give written notice
to Agent of such occurrence, which such notice shall include a reasonably
detailed description of such Default or Event of Default.
 
6.11         Cash and Cash Equivalents.  In the event of the termination of or
other material adverse change to Borrower’s current contract with the U.S.
Department of Defense for the study of bavituximab in treating viral hemorrhagic
fever, Borrower shall be required at all times thereafter to maintain cash and
Cash Equivalents of at least eighty percent (80%) of the then outstanding
principal balance under the Growth Capital Advances in a restricted account over
which Borrower shall not be permitted to make withdrawals or otherwise exercise
control, and with respect to which Borrower has complied with the requirements
of Section 6.6.
 
6.12         Evidence of Insurance.  Within ten (10) days after the Effective
Date, Borrower shall deliver to Agent evidence that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Agent, for the ratable benefit of the
Lenders.
 
6.13         Landlord Waiver.  Within forty-five (45) days after the Effective
Date, Peregrine shall deliver to Agent a landlord’s consent acceptable to Agent
and executed in favor of Agent, for the ratable benefit of the Lenders, for
Peregrine’s leased premises at 14282 Franklin Avenue, Tustin, California 92780
and 5353 W. Alabama, Suite 306, Houston, Texas 77056.
 
7              NEGATIVE COVENANTS
 
Until all Obligations have been satisfied in full and Agent and Lenders are
under no further obligation to make Credit Extensions hereunder, Borrower shall
not do any of the following without Agent’s prior written consent:
 
7.1           Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments; and
(d) comprised of the sale of the capital stock of Avid by Peregrine or the sale
of all or substantially all of Avid’s assets so long as in either case Peregrine
receives at least $15,000,000 in upfront net cash proceeds from such sale (the
“Permitted Avid Transaction”).  Agent and Lenders hereby agree to release the
Avid Liens, at Borrower’s expense, upon the closing of the Permitted Avid
Transaction.
 
7.2           Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) permit or suffer any Change in Control (except a change in
ownership of Avid in connection with the Permitted Avid Transaction).  Borrower
shall not, without at least thirty (30) days prior written notice to Agent:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Twenty Five Thousand Dollars
($25,000) in Borrower’s assets or property), (2) change its jurisdiction of
organization, (3) change its organizational type, (4) change its legal name, or
(5) change any organizational number (if any) assigned by its jurisdiction of
organization.  Borrower shall deliver a landlord's waiver, bailee agreement or
similar agreement, in form and substance acceptable to Agent in its reasonable
discretion, for any location that contains greater than Twenty Five Thousand
Dollars ($25,000) in assets (other than in regard to 8858 Rochester Avenue,
Rancho Cucamonga, California).
 
7.3           Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except for the Permitted Avid
Transaction.  A Subsidiary may merge or consolidate into another Subsidiary or
into Borrower.
 
7.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 

 
-12-

--------------------------------------------------------------------------------

 

7.5           Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein, or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Agent)
with any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.  For the avoidance of
doubt, the foregoing provision shall not prohibit the Borrower from in-licensing
Intellectual Property.
 
7.6           Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.6 hereof.
 
7.7           Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Borrower may pay dividends solely in common stock or preferred stock to
the extent permitted under clause (g) of the definition of “Permitted
Indebtedness” in Section 13.1 below, and (ii) Borrower may repurchase the stock
of former employees or consultants pursuant to stock repurchase agreements so
long as no Default or Event of Default exists at the time of such repurchase and
would exist after giving effect to such repurchase, provided such repurchases do
not exceed in the aggregate Fifty Thousand Dollars ($50,0000) in any
twelve-month period, or (b) directly or indirectly make any Investment other
than Permitted Investments, or permit any of its Subsidiaries to do so.
 
7.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrower,
except for transactions that are in the ordinary course of Borrower’s business
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.
 
7.9           Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to the Lenders.
 
7.10         Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940 or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
 
7.11         Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and Agent's
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and its principals, which
information includes the name and address of Borrower and its principals and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws.  Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, knowingly enter
into any documents, instruments, agreements or contracts with any Person listed
on the OFAC Lists.  Borrower shall immediately notify Agent if Borrower has
knowledge that Borrower or any Subsidiary or Affiliate is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.  Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law.
 

-13-

--------------------------------------------------------------------------------

 

7.12         Third Party Possession of Assets.  Maintain assets with a value in
excess of $750,000 at 8858 Rochester Avenue, Rancho Cucamonga, California.
 
8              EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1           Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date (provided,
however, that if such failure results from a failure of an auto-debit to occur
through no fault of Borrower, then no “Event of Default” shall be deemed to have
occurred unless Borrower fails to make the applicable payment within two (2)
Business Days after Borrower’s receipt of notice from Agent of the failure of
such auto-debit), or (b) pay any other Obligations within three (3) Business
Days after such Obligations are due and payable (which three (3) Business Day
grace period shall not apply to payments due on the Growth Capital Line Maturity
Date).  During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);
 
8.2           Covenant Default.
 
(a) Borrower fails or neglects to perform any obligation in Sections 6.1(c),
6.5, 6.6, 6.12, 6.13 or violates any covenant in Section 7;
 
(b) Borrower fails or neglects to perform any obligation in Sections 6.2 or 6.4
and fails to cure the default within five (5) days after the occurrence thereof;
or
 
(c) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement, or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period).
 
8.3           Material Adverse Change.  A Material Adverse Change occurs;
 
8.4           Attachment.  (a) Any material portion of Borrower’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver
and the attachment, seizure or levy is not removed in ten (10) days; (b) the
service of process seeking to attach, by trustee or similar process, any funds
of Borrower, or of any entity under control of Borrower (including a
Subsidiary), on deposit with the Lenders and/or Agent or an Affiliate; (c)
Borrower is enjoined, restrained, or prevented by court order from conducting a
material part of its business; (d) a judgment or other claim in excess of One
Hundred Thousand Dollars ($100,000.00) becomes a Lien on any of Borrower’s
assets; or (e) a notice of lien, levy, or assessment is filed against any of
Borrower’s assets by any government agency and not paid within ten (10) days
after Borrower receives notice.  These are not Events of Default if stayed or if
a bond is posted pending contest by Borrower (but no Credit Extensions shall be
made during the cure period);
 
8.5           Insolvency. (a) Borrower is unable to pay its debts (including
trade debts) as they become due or otherwise becomes insolvent; (b) Borrower
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower and not dismissed or stayed within forty five (45) days (but no
Credit Extensions shall be made while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
 

 
-14-

--------------------------------------------------------------------------------

 

8.6           Other Agreements.  (a) There is a default under the UTSW Agreement
or any other agreement to which Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of Fifty Thousand Dollars ($50,000) or that could have a material adverse effect
on Borrower’s business, (b) delivery of written notice by UT Southwestern to
Borrower of an intended termination under Section 7.2 of the UTSW Agreement, or
(c) the termination of the UTSW Agreement.
 
8.7           Judgments.  One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Hundred Thousand Dollars ($100,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated or
unstayed for a period of ten (10) days after the entry thereof (provided that no
Credit Extensions will be made prior to the satisfaction, vacation, or stay of
such judgment, order, or decree);
 
8.8           Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Agent and/or Lenders
or to induce Agent and/or Lenders to enter this Agreement or any Loan Document,
and such representation, warranty, or other statement is incorrect in any
material respect when made; or
 
8.9           Subordinated Debt.  A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Agent or Lenders, or any creditor
that has signed such an agreement with Agent or Lenders breaches any terms of
such agreement.
 
8.10         Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.  For the avoidance of doubt,
the foregoing covenant shall not apply to filings or communications with the FDA
with respect to protocols for clinical trials that have yet to commence.
 
8.11         Withdrawals, Recalls, Adverse Test Results and Other Matters.  (a)
The institution of any proceeding by FDA or similar Governmental Authority to
order the withdrawal of any Product or Product category from the market or to
enjoin Borrower or any representative of Borrower from manufacturing, marketing,
selling or distributing any Product or Product category, (b) the institution of
any action or proceeding by any DEA, FDA, or any other Governmental Authority to
revoke, suspend, reject, withdraw, limit, or restrict any Required Permit held
by Borrower or any representative of Borrower, which, in each case, could cause
a Material Adverse Change,  (c) the commencement of any enforcement action
against Borrower by DEA, FDA, or any other Governmental Authority, (d) the
recall of any Products from the market, the voluntary withdrawal of any Products
from the market, or actions to discontinue the sale of any Products, or (e) the
occurrence of adverse test results in connection with a Product which could
cause a Material Adverse Change.
 
8.12         Criminal Proceeding.  The institution by any Governmental Authority
of criminal proceedings against Borrower.
 
8.13         Lien Priority.   Except as permitted by Agent, any Lien created
hereunder or by any other Loan Document shall at any time fail to constitute a
valid and perfected Lien on all of the Collateral purported to be secured
thereby, subject to no prior or equal Lien.
 
9              RIGHTS AND REMEDIES
 
9.1           Rights and Remedies.  While an Event of Default occurs and
continues Agent may, without notice or demand, do any or all of the following:
 

 
-15-

--------------------------------------------------------------------------------

 

(a)           declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Agent or Lenders);
 
(b)           stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Agent
and/or Lenders;
 
(c)           settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Agent considers advisable, notify any
Person owing Borrower money of Agent’s and Lenders' security interest in such
funds, and verify the amount of such account;
 
(d)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Agent requests and make
it available as Agent designates.  Agent may enter premises where the Collateral
is located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Agent a
license to enter and occupy any of its premises, without charge, to exercise any
of Agent’s rights or remedies;
 
(e)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Agent or Lenders owing to or for the credit
or the account of Borrower;
 
(f)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Agent is hereby granted
a non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Agent for
the  benefit of the Lenders;
 
(g)           place a “hold” on any account maintained with Agent or Lenders
and/or deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
 
(h)           demand and receive possession of Borrower’s Books; and
 
(i)           exercise all rights and remedies available to Agent under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
9.2           Power of Attorney.  Borrower hereby irrevocably appoints Agent as
its lawful attorney-in-fact, exercisable only upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Agent determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Agent or a third party as the Code permits.  Borrower hereby appoints
Agent as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Agent’s and Lenders' security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and Agent and Lenders
are under no further obligation to make Credit Extensions hereunder.  Agent’s
foregoing appointment as Borrower’s attorney in fact, and all of Agent’s rights
and powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and Agent’s and Lenders' obligation to provide
Credit Extensions terminates.
 
9.3           Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Loan Document, Agent may obtain such insurance or make such payment, and
all amounts so paid by Agent are Lenders' Expenses and immediately due and
payable, bearing interest at the Default Rate, and secured by the
Collateral.  Agent will make reasonable efforts to provide Borrower with notice
of Agent obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Agent are deemed an agreement to
make similar payments in the future or Agent’s waiver of any Event of Default.
 

 
-16-

--------------------------------------------------------------------------------

 

9.4           Application of Payments and Proceeds.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Agent from or on behalf of Borrower of all or any part of the
Obligations, and, as between Borrower on the one hand and Agent and Lenders on
the other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(b) the proceeds of any sale of, or other realization upon all or any part of
the Collateral shall be applied: first, to the Lenders Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to Agent
or any Lender under the Loan Documents.  Any balance remaining shall be
delivered to Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out the
foregoing, (x) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(y) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant thereto for such category.
 
9.5           Liability for Collateral.  So long as the Agent and Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of the Agent and Lenders, the Agent and
Lenders shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person.  Borrower bears all risk of loss, damage or destruction
of the Collateral.
 
9.6           No Waiver; Remedies Cumulative.  Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Agent thereafter to demand strict performance and compliance herewith
or therewith.  No waiver hereunder shall be effective unless signed by Agent and
then is only effective for the specific instance and purpose for which it is
given.  Agent’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Agent has all rights and remedies provided under the
Code, by law, or in equity.  Agent’s exercise of one right or remedy is not an
election, and Agent’s waiver of any Event of Default is not a continuing
waiver.  Agent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.
 
9.7           Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Agent on which
Borrower is liable.
 
10           NOTICES
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Agent, any Lender or
Borrower may change its address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.
 
If to Borrower:
Peregrine Pharmaceuticals, Inc.
14282 Franklin Avenue
Tustin, California 92780
Attention: Paul Lytle

 
 
-17-

--------------------------------------------------------------------------------


 

 

 
with a copy to (which shall not constitute notice):
Snell & Wilmer L.L.P.
600 Anton Boulevard, Suite 1400
Costa Mesa, California 92626-7689
Attention : Mark R. Ziebell

 
If to Agent or Lenders: 
BlueCrest Capital Finance, L.P.
225 West Washington, Suite 200
Chicago, Illinois 60606
Attention: Mark King
Phone: (312) 368-4978
Facsimile: (312) 443-0126

 
with a copy to (which shall not constitute notice):
Troutman Sanders LLP
1660 International Drive, 6th floor
McLean, Virginia 22102
Attention: David J. Lawson



11            CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
 
Maryland Law governs the Loan Documents (other than the Warrant) without regard
to principles of conflicts of law.  Borrower, Lenders and Agent each submit to
the exclusive jurisdiction of the State and Federal courts in
Maryland.  Notwithstanding the foregoing, nothing in this Agreement shall be
deemed to operate to preclude Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Agent and Lenders.  Borrower expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower's actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.
 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, LENDERS AND AGENT EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
12           GENERAL PROVISIONS
 
12.1         Joint Liability.  Each Person included in the term “Borrower”
hereby covenants and agrees with Agent and Lenders as follows:
 
(a)           The Obligations include all present and future indebtedness,
duties, obligations, and liabilities under the Loan Documents, whether now
existing or contemplated or hereafter arising, of any one or more of the Persons
included in the term “Borrower”.
 
(b)           Reference in this Agreement and the other Loan Documents to the
“Borrower” or otherwise with respect to any one or more of the Persons now or
hereafter included in the definition of “Borrower” shall mean each and every
such Person and any one or more of such Persons, jointly and severally, unless
the context requires otherwise.
 
(c)           Each Person included in the term “Borrower” in the discretion of
its respective management is to agree among themselves as to the allocation of
the benefits of the proceeds of the Credit Extensions, provided, however, that
each such Person shall be deemed to have represented and warranted to Agent and
Lenders at the time of allocation that each benefit and use of proceeds is
permitted under this Agreement.
 

 
-18-

--------------------------------------------------------------------------------

 

(d)           Neither Agent nor any Lender assumes any responsibility or
liability for any errors, mistakes, and/or discrepancies in the oral,
telephonic, written or other transmissions of any instructions, orders, requests
and confirmations by any one or more of the Persons included in the term
“Borrower” in connection with any Credit Extension or any other transaction in
connection with the provisions of this Agreement.
 
12.1.2     Inter-Company Debt, Contribution.  Without implying any limitation on
the joint and several nature of the Obligations, Agent and Lenders agree that,
notwithstanding any other provision of this Agreement, the Persons included in
the term “Borrower” may create reasonable inter-company indebtedness between or
among the Persons included in the term “Borrower” with respect to the allocation
of the benefits and proceeds of the Credit Extensions under this Agreement.  The
Persons included in the term “Borrower” agree among themselves, and Agent and
Lenders consent to that agreement, that each such Person shall have rights of
contribution from all of such Persons to the extent such Person incurs
Obligations in excess of the proceeds of the Credit Extensions received by, or
allocated to such Person.  All such indebtedness and rights shall be, and are
hereby agreed by the Persons included in the term “Borrower” to be, subordinate
in priority and payment to the indefeasible repayment in full in cash of the
Obligations, and, unless Agent agrees in writing otherwise, shall not be
exercised or repaid in whole or in part until all of the Obligations have been
indefeasibly paid in full in cash.  Each Person included in the term “Borrower”
agrees that all of such inter-company indebtedness and rights of contribution
are part of the Collateral and secure the Obligations.  Each Person included in
the term “Borrower” hereby waives all rights of counter claim, recoupment and
offset between or among themselves arising on account of that indebtedness and
otherwise.  No Person included in the term “Borrower” shall evidence the
inter-company indebtedness or rights of contribution by note or other
instrument, and shall not secure such indebtedness or rights of contribution
with any Lien or security.
 
12.1.3     Borrowers are Integrated Group.
 
Each Person included in the term “Borrower” hereby represents and warrants to
Agent and Lenders that each of them will derive benefits, directly and
indirectly, from each Credit Extension, both in their separate capacity and as a
member of the integrated group to which each such Person belongs and because the
successful operation of the integrated group is dependent upon the continued
successful performance of the functions of the integrated group as a whole,
because (i) the terms of the Credit Extensions provided under this Agreement are
more favorable than would otherwise would be obtainable by such Persons
individually, and (ii) the additional administrative and other costs and reduced
flexibility associated with individual loan arrangements which would otherwise
be required if obtainable would substantially reduce the value to such Persons
of the Credit Extensions.
 
12.1.4     Primary Obligations.
 
The obligations and liabilities of each Person included in the term “Borrower”
shall be primary, direct and immediate, shall not be subject to any
counterclaim, recoupment, set off, reduction or defense based upon any claim
that such Person may have against any one or more of the other Persons included
in the term “Borrower”, Agent, any Lender and/or any other guarantor and shall
not be conditional or contingent upon pursuit or enforcement by Agent and
Lenders of any remedies they may have against Persons included in the term
“Borrower” with respect to this Agreement, or any of the other Loan Documents,
whether pursuant to the terms thereof or by operation of law.  Without limiting
the generality of the foregoing, neither Agent nor any Lender shall be required
to make any demand upon any of the Persons included in the term “Borrower”, or
to sell the Collateral or otherwise pursue, enforce or exhaust its or their
remedies against the Persons included in the term “Borrower” or the Collateral
either before, concurrently with or after pursuing or enforcing its rights and
remedies hereunder.  Any one or more successive or concurrent actions or
proceedings may be brought against each Person included in the term “Borrower”,
either in the same action, if any, brought against any one or more of the
Persons included in the term “Borrower” or in separate actions or proceedings,
as often as Agent or Lenders may deem expedient or advisable.  Without limiting
the foregoing, it is specifically understood that any modification, limitation
or discharge of any of the liabilities or obligations of any one or more of the
Persons included in the term “Borrower”, any other guarantor or any obligor
under any of the Loan Documents, arising out of, or by virtue of, any
bankruptcy, arrangement, reorganization or similar proceeding for relief of
debtors under federal or state Law initiated by or against any one or more of
the Persons included in the term “Borrower”, in their respective capacities as
borrowers and guarantors under this Agreement, or under any of the Loan
Documents shall not modify, limit, lessen, reduce, impair, discharge, or
otherwise affect the liability of any other Borrower under this Agreement in any
manner whatsoever, and this Agreement shall remain and continue in full force
and effect.  It is the intent and purpose of this Agreement that each Person
included in the term “Borrower” shall and does hereby waive all rights and
benefits which might accrue to any other guarantor by reason of any such
proceeding, and the Persons included in the term “Borrower” agree that they
shall be liable for the full amount of the obligations and liabilities under
this Agreement regardless of, and irrespective to, any modification, limitation
or discharge of the liability of any one or more of the Persons included in the
term “Borrower”, any other guarantor or any other obligor under any of the Loan
Documents, that may result from any such proceedings.
 

 
-19-

--------------------------------------------------------------------------------

 

12.2         Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower may not
assign this Agreement or any rights or obligations under it without Agent’s
prior written consent (which may be granted or withheld in Agent’s
discretion).  Lenders and Agent have the right, without the consent of or notice
to Borrower, to sell, transfer, assign, negotiate, or grant participation in all
or any part of, or any interest in, Lenders’ obligations, rights, and benefits
under this Agreement and the other Loan Documents, including without limitation,
an assignment to any Affiliate or any related party.  Borrower shall establish
and maintain a record of ownership (the “Register”) in which it agrees to
register by book entry each Lender’s and each initial and subsequent assignee’s
interest in each Credit Extension, and in the right to receive any payments
hereunder and any assignment of any such interest.  Notwithstanding anything to
the contrary contained in this Agreement, the Credit Extensions (including the
notes in respect hereof) are registered obligations and the right, title, and
interest of each Lender and its assignees therein shall be transferable upon
notation of such transfer in the Register, pursuant to Borrower’s obligation
above.  In no event is any note to be considered a bearer instrument or bearer
obligation.  This Section shall be construed so that the Credit Extensions are
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related
regulations (or any successor provisions of the Code or such regulations).
 
12.3         Indemnification/Expenses.
 
(a)           Borrower agrees to indemnify, defend and hold Agent and the
Lenders and their respective directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing Agent or the Lenders
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Lenders'
Expenses incurred, or paid by Lenders and/or Agent from, following, or arising
from transactions between Agent, and/or Lenders and Borrower (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses
directly caused by Agent’s or Lenders' gross negligence, willful misconduct or
violation of the Law.
 
(b)           Borrower hereby indemnifies, defends and holds Agent and the
Lenders and their respective officers, employees, and agents (collectively
called the “Indemnitees”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnitee) in connection with
any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of Borrower, and the
reasonable expenses of investigation by engineers, environmental consultants and
similar technical personnel and any commission, fee or compensation claimed by
any broker (other than any broker retained by Agent or Lenders) asserting any
right to payment for the transactions contemplated hereby which may be imposed
on, incurred by or asserted against such Indemnitee as a result of or in
connection with the transactions contemplated hereby and the use or intended use
of the proceeds of the Growth Capital Advances, except that Borrower shall not
have any obligation hereunder to an Indemnitee with respect to any liability
resulting from the gross negligence, willful misconduct or violation of the Law
of such Indemnitee, as determined by a final non-appealable judgment of a court
of competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.
 
12.4         Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.5         Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.6         Amendments in Writing; Integration.  All amendments to this
Agreement must be in writing and signed by Agent, Lenders and Borrower.  This
Agreement and the Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.
 

 
-20-

--------------------------------------------------------------------------------

 

12.7         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
 
12.8         Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  The obligation of Borrower
in Section 12.3 to indemnify each Lender and Agent shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
 
12.9         Confidentiality.  In handling any confidential information, Lenders
and Agent shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to
Lenders' and Agent’s Subsidiaries, Affiliates; (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Lenders
and Agent shall obtain such prospective transferee’s or purchaser’s agreement to
the terms of this provision); (c) as required by Law, regulation, subpoena, or
other order; (d) to regulators or as otherwise required in connection with an
examination or audit; and (e) as Agent considers appropriate in exercising
remedies under this Agreement.  Confidential information does not include
information that either: (i) is in the public domain or in Lenders' and/or
Agent’s possession when disclosed to Lenders and/or Agent, or becomes part of
the public domain after disclosure to Lenders and/or Agent; or (ii) is disclosed
to Lenders and/or Agent by a third party, if Lenders and/or Agent does not know
that the third party is prohibited from disclosing the information.
 
12.10       Right of Set Off.   Borrower hereby grants to Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Agent and each Lender hereunder, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or Lenders or any entity under the control of Agent or Lenders (including
an Agent affiliate) or in transit to any of them.  At any time after the
occurrence and during the continuance of an Event of Default, without demand or
notice, Agent or Lenders may set off the same or any part thereof and apply the
same to any liability or obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the
Obligations.  ANY AND ALL RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
 
12.11       Publicity.
 
Borrower will not directly or indirectly publish, disclose or otherwise use in
any public disclosure, advertising material, promotional material, press release
or interview, any reference to the name, logo or any trademark of Agent or any
Lender or any of their Affiliates or any reference to this Agreement or the
financing evidenced hereby, in any case except as required by applicable Law
(including the rules and regulations of the Securities and Exchange Commission),
subpoena or judicial or similar order, in which case Borrower shall endeavor to
give Agent prior written notice of such publication or other disclosure.
 
Each Lender and Borrower hereby authorizes each Lender to publish the name of
such Lender and Borrower, the existence of the financing arrangements referenced
under this Agreement, the primary purpose and/or structure of those
arrangements, the amount of credit extended under each facility, the title and
role of each party to this Agreement, and the total amount of the financing
evidenced hereby in any “tombstone”, comparable advertisement or press release
which such Lender elects to submit for publication.  In addition, each Lender
and Borrower agrees that each Lender may provide lending industry trade
organizations with information necessary and customary for inclusion in league
table measurements after the Closing Date.  With respect to any of the
foregoing, such authorization shall be subject to such Lender providing Borrower
and the other Lenders with an opportunity to review and confer with such Lender
regarding, and approve, the contents of any such tombstone, advertisement or
information, as applicable, prior to its initial submission for publication, but
subsequent publications of the same tombstone, advertisement or information
shall not require Borrower's approval.
 

 
-21-

--------------------------------------------------------------------------------

 

12.11      No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
13            DEFINITIONS
 
13.1         Definitions.  As used in this Agreement, the following terms have
the following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Advance Request Form” is that certain form attached hereto as Exhibit B.
 
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.  For purposes of Section 12.9, the
term “Affiliates” in regard to a Lender shall also include any entity that
provides capital to such Lender to facilitate such Lender’s business activities.
 
“Agent” means, BlueCrest, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.
 
“Agreement” is defined in the preamble hereof.
 
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.
 
“Arrangers” is defined in the preamble hereof.
 
“Assignee Lender” is defined in Section 3.1(h).
 
“Avid” is defined in the preamble hereof.
 
“Avid Liens” means the Liens granted by Peregrine in favor of Agent, for the
ratable benefit of Lenders, on the capital stock of Avid and the Liens granted
by Avid in favor of Agent, for the ratable benefit of Lenders, on the assets of
Avid.
 
“Base LIBOR Rate” means, for any Interest Period, the rate per annum, determined
by Agent in accordance with its customary procedures, and utilizing such
electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period of, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(New York time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.
 
“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
 

 
-22-

--------------------------------------------------------------------------------

 

“BlueCrest” is defined in the preamble hereof.
 
“Borrower” is defined in the preamble hereof.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Agent may conclusively rely on such certificate unless and until
such Person shall have delivered to Agent a further certificate canceling or
amending such prior certificate.
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which Agent
is closed.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition;  (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) certificates of deposit maturing
no more than one (1) year after issue; and (d) money market funds at least
ninety-five percent (95%) of the assets of which constitute Cash Equivalents of
the kinds described in clauses (a) through (c) of this definition.
 
“Change in Control” is a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
greater than 35% of the shares of all classes of stock then outstanding of
Borrower ordinarily entitled to vote in the election of directors.
 
“Claims” are defined in Section 12.2.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Maryland; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Agent's Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Maryland, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.


“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 


-23-

--------------------------------------------------------------------------------

 

“Communication” is defined in Section 10.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent
obtains control (within the meaning of the Code) for the benefit of the Lenders
over such Deposit Account, Securities Account, or Commodity Account.
 
“Credit Extension” is any Growth Capital Advance or any other extension of
credit by Agent or Lenders under this Agreement or the Loan Documents for
Borrower’s benefit.
 
“DEA” means the Drug Enforcement Administration of the United States of America
and any successor agency thereof.
 
“Default” is any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” is defined in Section 2.2(b).
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is collectively Borrower’s deposit account, account
numbers 033003xxxx, 033003xxxx, and 033003xxxx, maintained with Union Bank of
California and over which Agent has been granted control for the ratable benefit
of all Lenders.
 
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
 
“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.
 
“Effective Amount” means with respect to any Growth Capital Advances on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowing and prepayments or repayments thereof occurring on such date.
 
“Effective Date” is defined in the preamble of this Agreement.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 

 
-24-

--------------------------------------------------------------------------------

 

“FDA” means the Food and Drug Administration of the United States of America or
any successor entity thereto.
 
“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq. and all regulations promulgated thereunder.
 
“Final Payment” is a payment in regard to each Growth Capital Advance (in
addition to and not a substitution for the regular monthly payments of principal
plus accrued interest) equal to the amount of such Growth Capital Advance
multiplied by the Final Payment Percentage, due on the earlier of (a) the Growth
Capital Line Maturity Date, (b) the acceleration of such Growth Capital Advance
or (c) the prepayment of the Growth Capital Advances in accordance with Section
2.1.1(e); provided, however, that fifty percent (50%) of the portion of the
Final Payment owed to any Lender shall be waived by such Lender in the event of
a prepayment using proceeds of a credit facility provided in whole or in part by
such Lender which refinances the Obligations.
 
“Final Payment Percentage” is, for each Growth Capital Advance, three percent
(3.0%).
 
“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable Law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
 
“Growth Capital Advance” or “Growth Capital Advances” is defined in Section
2.1.1(a).
 
“Growth Capital Draw Period” is the period of time commencing upon the Effective
Date and continuing through the earliest to occur of (i) the Growth Capital
Commitment Termination Date, (ii) an Event of Default, or (iii) the existence of
any Default.
 
“Growth Capital Commitment Termination Date” is June 30, 2009.
 
“Growth Capital Line” is a Growth Capital Advance or Growth Capital Advances in
an aggregate amount of up to Ten Million Dollars ($10,000,000.00).
 
“Growth Capital Line Maturity Date” is, for each Growth Capital Advance,
December 9, 2011.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization
 

 
-25-

--------------------------------------------------------------------------------

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, (d) Contingent
Obligations and (e) preferred stock issued by Borrower.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements, divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
Law, any applications therefore, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.
 
“Interest Payment Date” means the first day of each month.
 
“Interest Period” means the one-month period starting on the first day of each
month and ending on the last day of such month; provided, however, that the
first Interest Period for each Growth Capital Advance shall commence on the date
that the applicable Growth Capital Advance is made and end on the last day of
such month.
 
“Interest Rate Determination Date” means the second Business Day prior to the
first day of the related Interest Period.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Agent dated of even date herewith.
 
“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidances, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Borrower in any particular circumstance.
 
“Lender” is any one of the Lenders.
 
“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.
 
“Lenders’ Expenses” are, subject to specific limitations contained in the Loan
Documents, all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) of Lenders and Agent for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower relating
to this Agreement or to the other Loan Documents, provided that, if requested by
Borrower in writing, all such fees, expenses, and costs are supported by written
invoices or statements.
 

 
-26-

--------------------------------------------------------------------------------

 

“LIBOR Rate” means for each Interest Period, the rate per annum determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (a) the
Base LIBOR Rate for such Interest Period, by (b) 100% minus the Reserve
Percentage.  The LIBOR Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.
 
“LIBOR Rate Margin” is nine percentage points (9.0%) per annum.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificate, the IP Agreement, any note, or notes or guaranties executed by
Borrower or any Guarantor in connection with the indebtedness governed by this
Agreement, and any other present or future agreement made by Borrower or any
Guarantor for the benefit of Lenders and Agent in connection with this
Agreement, all as amended, restated, or otherwise modified.
 
“Material Adverse Change” is (a) a material impairment in the priority of
Lenders' Lien in the Collateral or in the value of such Collateral; (b) a
material adverse change in the business, operations, or condition (financial or
otherwise) of Borrower; or (c) a material impairment of the prospect of
repayment of any portion of the Obligations.
 
“Material Intellectual Property” is all of Borrower’s Intellectual Property that
is material to the condition (financial or other), business or operations of
Borrower.
 
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lenders' Expenses, Prepayment Fees, Final Payments, and other amounts
Borrower owes Lenders now or later, whether under this Agreement, the Loan
Documents, or otherwise, including, without limitation, all obligations relating
to letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit), cash management services, and foreign exchange contracts, if
any, and including interest accruing after Insolvency Proceedings begin (whether
or not allowed) and debts, liabilities, or obligations of Borrower assigned to
Lenders and/or Agent, and the performance of Borrower’s duties under the Loan
Documents.
 
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
 
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Peregrine” is defined in the preamble hereof.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Permits” means licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals required in connection with the conduct of Borrower’s or any
Subsidiary’s business or to comply with any applicable Laws, including, without
limitation, drug listings and drug establishment registrations under 21 U.S.C.
Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments for the
conduct of Borrower’s or any Subsidiary’s business.
 
“Permitted Avid Transaction” is defined in Section 7.1.
 

 
-27-

--------------------------------------------------------------------------------

 

“Permitted Indebtedness” is:
 
(a)           Borrower’s Indebtedness to Lenders and Agent under this Agreement
and the other Loan Documents;
 
(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;
 
(c)           Subordinated Debt;
 
(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
 
(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business; and
 
(f)           Indebtedness secured by Permitted Liens;
 
(g)           preferred stock issued by Borrower which is not subject to any
redemption right or obligation or any other right or obligation which, if
exercised or otherwise enforced, would violate Section 7.7 or any other
provision of this Agreement; and
 
(h)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.
 
“Permitted Investments” are:
 
(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;
 
(b)           Investments consisting of Cash Equivalents;
 
(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s business;
 
(d)           Investments consisting of deposit accounts in which Agent, for the
ratable benefit of Lenders, has a perfected security interest;
 
(e)           Investments accepted in connection with Transfers permitted by
Section 7.1;
 
(f)           Investments by Subsidiaries in or to other Subsidiaries or
Borrower and Investments by Borrower in Subsidiaries not to exceed $100,000 in
the aggregate in any fiscal year;
 
(g)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;
 
(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and
 
(i)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (i)
shall not apply to Investments of Borrower in any Subsidiary.
 
“Permitted Liens” are:
 
(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
 

 
-28-

--------------------------------------------------------------------------------

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on Borrower’s Books, if they have no
priority over any of Lenders’ Liens;
 
(c)            purchase money Liens (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than One Hundred Thousand Dollars ($100,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
 
(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed $100,000 and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
 
(e)           Liens to secure payment of workers’ compensation, employment
insurance, old age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);
 
(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(g)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Agent a security interest;
 
(h)           non-exclusive license of Intellectual Property granted to third
parties in the ordinary course of business;
 
(i)           exclusive licenses of Intellectual Property so long as (i)
Borrower’s Board of Directors has approved each such exclusive license and (ii)
no such exclusive license involves the products bavituximab or Cotara;
 
(j)            Liens arising from attachments or judgments, orders, or decrees
in circumstances not constituting an Event of Default under Sections 8.4 and
8.7;
 
(k)           Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Agent, for the ratable benefit of Lenders, has a
perfected security interest in the amounts held in such deposit and/or
securities accounts and such Lien does not secure borrowed money; and
 
(l)            Liens in favor of XMark Fund, L.P. and Xmark Fund Ltd on (i)
Peregrine’s registered trademark for “COTARA” registered on February 24, 2004
with registration number 2,817,648 and (ii) certain of Peregrine’s patents,
including, without limitation, DETECTION OF NECROTIC MALIGNANT TISSUE AND
ASSOCIATED THERAPY registered on May 28, 1991 with registration number
5,019,368; provided, however, that the Liens described in this clause (l) must
be terminated prior to advance of the initial Credit Extension hereunder.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Prepayment Fee” shall be an amount equal to:
 
 
(i)
for a prepayment accruing on or prior to December 9, 2009, the Yield Maintenance
Amount;

 

 
-29-

--------------------------------------------------------------------------------

 

 
(ii)
for a prepayment accruing after December 9, 2009 and on or prior to December 9,
2010, five percent (5.0%) of the principal amount of any Growth Capital Advance
prepaid; or

 
 
(iii)
for a prepayment accruing after December 9, 2010, three percent (3.0%) of the
principal amount of any Growth Capital Advance prepaid.

 
“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on Schedule 5.11 (as updated from time to time in accordance
with Section 6.2(d) above); provided that, if Borrower shall fail to comply with
the obligations under Section 6.2(d) to give notice to Agent and update Schedule
5.11 prior to manufacturing, selling, developing, testing or marketing any new
Product, any such improperly undisclosed Product shall be deemed to be included
in this definition; and provided, further, that products manufactured by Avid
for unaffiliated third parties shall not be deemed “Products” hereunder.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Regulatory Change” means, with respect to Lenders, any change on or after the
date of this Agreement in United States federal, state, or foreign Laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Lenders, of or under any United States federal or state, or
any foreign Laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
 
“Required Permit” means a Permit (a) issued or required under Laws applicable to
the business of Borrower or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries or any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) as such
activities are being conducted by such Borrower with respect to such Product at
such time), and (b) issued by any Person from which Borrower or any of their
Subsidiaries have received an accreditation.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any Law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Agent and Lenders entered into between Agent, the Borrower and
the other creditor), on terms acceptable to Agent and Lenders.
 
“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.
 

 
-30-

--------------------------------------------------------------------------------

 

“Transfer” is defined in Section 7.1.
 
“UT Southwestern” has the meaning set forth in the UTSW Agreement.
 
“UTSW Agreement” means that certain Exclusive Patent License Agreement between
the University of Texas Southwestern and Peregrine Pharmaceuticals, Inc.
effective as of August 1, 2001.
 
“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date executed by Borrower in favor of each Lender.
 
“Yield Maintenance Amount” means the sum of the present values (but in any
event, not less than zero) of the “Term Margin Component” (defined below) of the
remaining payments of interest under this Agreement that will not be made by
reason of the early termination of the Growth Capital Line or Lenders’ funding
obligations in respect thereof, all as estimated and determined by Agent in
accordance with the formula set forth below.  The “Term Margin Component” means
the portion of the remaining payments of interest under this Agreement
calculated based on (i) an amortized principal sum initially equal to the amount
prepaid and the LIBOR Rate Margin and (ii) the sum of the LIBOR Rate Margin plus
the amount (if any) by which 3% exceeds the LIBOR Rate.  The present value of
each such estimated monthly payment shall be calculated by discounting such
estimated payment to the date of prepayment by the Discount Rate.  The “Discount
Rate” for each such payment is the rate which, when compounded monthly, is
equivalent to the Treasury Rate (as hereinafter defined), when compounded
semi-annually.  The “Treasury Rate” is the yield calculated by the linear
interpolation of the nominal yields, as reported in the Federal Reserve
Statistical Release H.15 Selected Interest Rates (the “Release”) under the
heading “U.S. government securities” and the subheading “Treasury Constant
Maturities” for the week ending prior to the date of prepayment, of U.S.
Treasury Constant Maturities with maturity dates (one longer and one shorter)
most nearly approximating what would have been the payment due date of each such
estimated payment amount but for the termination or default.  In the event the
Release is no longer published, Administrative Agent shall select a comparable
publication to determine the Treasury Rate in its commercially reasonable
discretion. Borrower agrees that the foregoing calculations are a reasonable
approximation of Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early termination
of this Agreement or Lenders’ funding obligations hereunder.
 
[Signature Page Follows]
 

 
-31-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the Laws of the State of Maryland as of the
Effective Date.
 
BORROWER:
 
PEREGRINE PHARMACEUTICALS, INC.
 
By:/s/ Steven King                                      
Name: Steven King                                      
Title: President and CEO                            
 
AVID BIOSERVICES, INC.
 
By:/s/ Steven King                                      
Name: Steven King                                      
Title: President and
CEO                                                                                       
 
AGENT:
 
BLUECREST CAPITAL FINANCE, L.P., as Agent
By: BlueCrest Capital Finance GP, LLC, its General Partner


 
By: /s/ Mark King                                 
Name: Mark King                                  
Title: Managing Director                     
 
LENDERS:
 
BLUECREST CAPITAL FINANCE, L.P., as a Lender
By: BlueCrest Capital Finance GP, LLC, its General Partner


 
By: /s/ Mark King                                 
Name: Mark King                                  
Title: Managing Director                     

[Signature page to Loan and Security Agreement]

 
-32-

--------------------------------------------------------------------------------

 



SCHEDULE 1.1


LENDERS AND COMMITMENTS


Lender
Commitment
Commitment Percentage
BlueCrest Capital Finance, L.P.
$10,000,000.00
100.00%
     
TOTAL
$10,000,000.00
100.00%



 
 
 
 
 
 
 
 
 
 
[Schedule 1.1 to Loan and Security Agreement]

 
-33-

--------------------------------------------------------------------------------

 



SCHEDULE 5.2


MATERIAL INTELLECTUAL PROPERTY




Peregrine has exclusive rights to market and sell world-wide the bavituximab
family of antibodies for treatment of all solid tumors, non-small cell lung
cancer, breast cancer, Hepatitis C and HIV through the following list of patents
and license agreements:


Product Covered
Licensor Name
Licensor Address
Lic. Exp. Date
IP Exp. Date
Exclusive?
Restriction
             
Naked anti-PS antibodies
Univ. of Texas System
201 W. 7th Street, Austin, TX 78701
Upon exp of Patents
2018
Yes
Transferable to successor
VTA
Univ. of Texas System
201 W. 7th Street, Austin, TX 78701
Upon exp of Patents
2014
Yes
Transferable to successor
bavituximab
Avanir Pharmaceuticals
101 Enterprise, Suite 300, Aliso Viejo, CA 92656
10 year from first commercial sale per country
N/A
Yes
Transferable to successor
Anti-PS antibodies
Univ. of Texas System
201 W. 7th Street, Austin, TX 78701
Upon exp of Patents
2022
Yes
Transferable to successor







Peregrine has exclusive rights to market and sell world-wide (except China) the
product known as Cotara® (a chimeric antibody labeled with radioactive
iodine-131 that targets necrotic tumor cells) for treatment of brain, colon,
liver, lung, prostate and pancreatic cancers, through the following list of
patents and license agreements:


Description
 
Registration/
Application
Number
 
Registration/
Application
Date
CONTINUOUS LARGE SCALE METHOD FOR PROTEIN LABELING (US)
 
10/877,959
 
06/25/04
CONTINUOUS LARGE SCALE METHOD FOR PROTEIN LABELING (PCT)
 
PCT/US04/020492
 
11/25/05
CONTINUOUS LARGE SCALE METHOD FOR PROTEIN LABELING (PCT)
 
2004253924
 
11/24/05
CONTINUOUS LARGE SCALE METHOD FOR PROTEIN LABELING (PCT)
 
200480017742.X
 
12/23/05
CONTINUOUS LARGE SCALE METHOD FOR PROTEIN LABELING (EPO – Belgium, Switzerland,
Germany, Denmark, Finland, France, Great Britain, Ireland, Netherlands & Sweden)
 
04785799.0
 
01/05/06
CONTINUOUS LARGE SCALE METHOD FOR PROTEIN LABELING (HK)
 
06109573.0
 
08/28/06


-34-

--------------------------------------------------------------------------------

 



CONTINUOUS LARGE SCALE METHOD FOR PROTEIN LABELING (EPO DIV)
 
08010871.5
 
06/13/08
CONTINUOUS LARGE SCALE METHOD FOR PROTEIN LABELING (India)
 
419/DELNP/2006
 
01/23/06
CONTINUOUS LARGE SCALE METHOD FOR PROTEIN LABELING (New Zealand)
 
543495
 
11/10/05
Specific binding proteins including antibodies which bind to the necrotic centre
of tumours, and uses thereof (Australia)
 
766564
 
7/2/1999
Specific binding proteins including antibodies which bind to the necrotic centre
of tumours, and uses thereof (Canada)
 
2336114
 
7/2/1999
Specific binding proteins including antibodies which bind to the necrotic centre
of tumours, and uses thereof (EPO – Denmark, France, Great Britain, Netherlands)
 
EP1092028B1
 
7/2/1999
Specific binding proteins including antibodies which bind to the necrotic centre
of tumours, and uses thereof (Japan)
 
2000-558212
 
7/2/1999
Specific binding proteins including antibodies which bind to the necrotic centre
of tumours, and uses thereof (US)
 
6827925
 
9/27/2001
Specific binding proteins including antibodies which bind to the necrotic centre
of tumours, and uses thereof (US)
 
10/890,945
 
7/13/2004
Specific binding proteins including antibodies which bind to the necrotic centre
of tumours, and uses thereof (EP DIV)
 
EP0510644.2
 
5/17/2005
Specific binding proteins including antibodies which bind to the necrotic centre
of tumours, and uses thereof (Hong Kong)
 
06108478.8
 
7/2/1999
Detection of necrotic malignant tissue and associated therapy (US)
 
5019368
 
2/23/1989
Detection of necrotic malignant tissue and associated therapy (US)
 
5882626
 
3/13/1991
MODIFIED ANTIBODIES (US)
 
5194594
 
9/7/1990
MODIFIED ANTIBODIES (UPO – Denmark, France, Great Britain, Italy, Switzerland)
 
550663
 
8/28/1991
MODIFIED ANTIBODIES (Canada)
 
2090700
 
8/28/1991
MODIFIED ANTIBODIES (Japan)
 
3549525
 
8/28/1991
MODIFIED ANTIBODIES (Japan Div)
 
2004-13610
 
8/28/1991
MODIFIED ANTIBODIES (Australia)
 
649079
 
8/28/1991
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE (US)
 
5990286
 
1/10/1997
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE (EPO – Austria, Switzerland,
Denmark, Spain, France , Great Britain, Italy, Russia)
 
0873139
 
1/6/1997
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE (Australia)
 
730388
 
1/6/1997


 
2

--------------------------------------------------------------------------------

 



ANTIBODIES WITH REDUCED NET POSITIVE CHARGE (Canada)
 
2242750
 
1/6/1997
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE (Japan)
 
525384/1997
 
1/6/1997
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE (Korea)
 
485240
 
1/6/1997
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE (Mexico)
 
985565
 
1/6/1997





Peregrine has the right to develop, market and sell other technologies such as
vasopermeation agents, vascular targeting agents and other technologies
(excluding those covering bavituximab and Cotara) through the following list of
patents and license agreements: 


Licensed Product
Licensor Name
Licensor Address
Lic. Exp. Date
IP Exp. Date
Exclusive?
Restrictions
             
VEA
University of Southern California
3740 McClintock Ave, Hughes Center EEB 131, Los Angeles, CA 90089-2561
Upon exp of Patents
2009
Yes
Transferable to successor
PEP
University of Southern California
3740 McClintock Ave, Hughes Center EEB 131, Los Angeles, CA 90089-2561
Upon exp of Patents
2016
Yes
Transferable to successor
Coaguligand
Univ. of Texas System
201 W. 7th Street, Austin, TX 78701
Upon exp of Patents
2014
Yes
Transferable to successor
Coaguligand
SCRIPPS Research Inst.
10550 North Torrey Pines Road, La Jolla CA  92037
Upon exp of Patents
2014
Yes
Transferable to successor
VTA
Univ. of Texas System
201 W. 7th Street, Austin, TX 78701
Upon exp of Patents
2014
Yes
Transferable to successor
Tissue Factor
Univ. of Texas System
201 W. 7th Street, Austin, TX 78701
Upon exp of Patents
2017
Yes
Transferable to successor
AntiPS-Conjugates
Univ. of Texas System
201 W. 7th Street, Austin, TX 78701
Upon exp of Patents
2018
Yes
Transferable to successor
VPF
Beth Israel Deaconess Medical Center
330 Brookline Ave, FN 2, Boston, MA 02215
Upon exp of Patents
2011
Yes
Transferable to successor
Anti-VEGF
Univ. of Texas System
201 W. 7th Street, Austin, TX 78701
Upon exp of Patents
2019
Yes
Transferable to successor
PS-peptide conjugate
MD Anderson Cancer Center
1515 Holcombe Blvd, Houston, TX 77030
Upon exp of Patents
2017
Yes
Transferable to successor
Nicked Beta-2GP1
MD Anderson Cancer Center
1515 Holcombe Blvd, Houston, TX 77030
Upon exp of Patents
2022
Yes
Transferable to successor






 
3

--------------------------------------------------------------------------------

 



SCHEDULE 5.3


LITIGATION


On January 12, 2007, Peregrine filed a complaint in the Superior Court of the
State of California for the County of Orange against Cancer Therapeutics
Laboratories (“CTL”).  The original complaint has been amended three times based
on the ongoing discovery to include claims against Shanghai MediPharm and its
related entities, and Alan Epstein, MD.  The lawsuit alleges claims for breach
of contract, interference with contractual relations, declaratory relief, and
injunctive relief against the defendants.  Peregrine's claims stem from a 1995
license agreement with CTL, and two amendments thereto (collectively referred to
as the "License Agreement").  Peregrine claims that CTL breached the License
Agreement by, among other things, (i) not sharing with Peregrine all inventions,
technology, know-how, patents and other information, derived and/or developed in
the People’s Republic of China and/or at the CTL laboratory, as was required
under the License Agreement; (ii) not splitting revenue appropriately with
Peregrine as required under the License Agreement; (iii) utilizing Peregrine's
licensed technologies outside of the People’s Republic of China; and (iv)
failing to enter a sublicense agreement with a Chinese sponsor obligating the
Chinese sponsor to comply with the terms and obligations in the License
Agreement.  Peregrine further alleges that Medibiotech and Shanghai Medipharm
Biotech Co., Ltd. ("Medipharm Entities") interfered with the License Agreement,
leading to CTL's breaches.  This interference by the Medipharm Entities
includes: 1) posturing Shanghai Medipharm as the designated sublicensee under
the License Agreement, without binding any of the Medipharm Entities  to the
terms and obligations of an appropriate sublicense agreement called for under
the License Agreement; 2) entering into a license agreement with defendant
Epstein ("Epstein License Agreement") instead of CTL; 3) restricting the
information CTL was allowed to provide to Peregrine, thereby prohibiting CTL
from providing to Peregrine all information required under the License
Agreement; and 4) providing compensation to CTL, and its principals, so that CTL
would enter agreements that prohibited CTL from performing under the License
Agreement.  These same monetary inducements also interfered with the 1999
Material Transfer Agreement between Peregrine and Dr. Epstein ("MTA"), and
caused Dr. Epstein to breach the MTA.  Dr. Epstein has attempted to have our
claims against him referred to binding arbitration.  The Superior Court has
declined his request.


On March 28, 2007, CTL filed a cross-complaint, which it amended on May 30,
2007, alleging that the Company breached the Agreement, improperly terminated
the Agreement, is interfering with CTL’s agreements with various MediPharm
entities and is double-licensing the technology licensed to CTL to another
party.  CTL’s cross-complaint, which seeks $20 million in damages, is in part
predicated on the existence of a sublicense agreement between CTL and
MediPharm.  Peregrine is challenging the cross-complaint on the basis that not
only did CTL fail to allege an agreement with which the Company interfered, they
have been unable to produce the alleged sublicense agreement with MediPharm
despite our repeated demands.


On February 22, 2008, the MediPharm entities filed a cross-complaint alleging,
as a third party beneficiary, that that the Company breached the Agreement by
double-licensing the technology licensed to CTL to another party, intentionally
interfered with a prospective economic advantage, and unjust
enrichment.  MediPharm’s cross-complaint, which seeks $30 million in damages, is
in part predicated on MediPharm being the “Chinese Sponsor” under the
Agreement.  Peregrine intends to bring pre-trial motions to dispose of the
MediPharm Cross-Complaint.

 
1

--------------------------------------------------------------------------------

 



SCHEDULE 5.11


PRODUCTS


ANTI-PS PLATFORM TECHNOLOGY:


Borrower has a number of Products in discovery and pre-clinical research that
are covered under the Borrower’s Anti-PS platform technology.   The following
represents Products that are in clinical trials or later stage pre-clinical
development:  bavituximab, PGN635, and PGN632.


TNT PLATFORM TECHNOLOGY:


Borrower has a number of Products in discovery and pre-clinical research that
are covered under the Borrower’s TNT platform technology.  The following
represent Products that are in clinical trials or later stage pre-clinical
development:  Cotara® and NHS76.


PERMITS:


The following represents a list of Required Permits:


Permit
Permit Number
California Drug Manufacturing License
63637
Designated Representative License
EXC 14347
 FDA Labeler Code
67062
 California Device Manufacturing License
63637






 
1

--------------------------------------------------------------------------------

 



EXHIBIT A


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, goods, leases, license
agreements, franchise agreements, General Intangibles (including Intellectual
Property), commercial tort claims, including without limitation claims for
interference with contractual relations and other tort claims arising from
Peregrine Pharmaceuticals, Inc. v. Cancer Therapeutics Laboratories et al.,
filed on January 12, 2007 in the Superior Court of the State of California for
the County of Orange as Case No. 07CC00544, documents, instruments (including
any promissory notes), chattel paper (whether tangible or electronic), cash,
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
 
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 


 
 
 
 
 
 
 
 
 
 

 
1

--------------------------------------------------------------------------------

 



EXHIBIT B
Advance Request Form
Deadline for same day processing is Noon E.S.T.


Date: ______________


Re:  Loan and Security Agreement dated December 9, 2008 (“Loan Agreement”)


Borrower(s) Name:  PEREGRINE PHARMACEUTICALS, INC. and AVID BIOSERVICES, INC.


LOAN ADVANCE REQUEST


The undersigned Borrower hereby requests an advance under the Loan Agreement in
the gross amount of $___________________.  Borrower consents to the application
of the gross advance to the following expenses and acknowledges that the net
loan advance will be the amount shown below:


Gross Advance:
$___________
   
Less:
 
Legal fees, including search expenses:
$___________
Background searches
$___________
Insurance review
$___________
Diligence fees
$___________
Document preparation fee
$___________
Commitment fee or installment thereof
$___________
Payoff
$___________
Other
$___________
   
Plus:
 
Good faith deposit
$___________
   
Net loan advance:
$___________



PLEASE FILL-OUT OUTGOING WIRE INSTRUCTIONS (FORM ATTACHED) FOR THE FULL AMOUNT
OF THE NET LOAN ADVANCE.


All Borrower’s representations and warranties in the Loan Agreement are true,
correct and complete in all material respects on the date of the request for an
advance; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.  All
conditions precedent to the credit extension herein requested, as set forth in
Section 3 of the Loan Agreement, have been satisfied.


BORROWER:
 
PEREGRINE PHARMACEUTICALS, INC.
 
By:________________________________________
Name:______________________________________
Title:_______________________________________
 
AVID BIOSERVICES, INC.
 
By:_________________________________________
Name:______________________________________
Title:_______________________________________

 
1

--------------------------------------------------------------------------------

 



 
EXHIBIT B
Advance Request Form
Deadline for same day processing is Noon E.S.T.




OUTGOING WIRE INSTRUCTIONS




Amount of wire:
Beneficiary Name:
Beneficiary Bank:
City and State:
Beneficiary Bank Transit (ABA) #:
Contact:
Special instructions:


Amount of wire:
Beneficiary Name:
Beneficiary Bank:
City and State:
Beneficiary Bank Transit (ABA) #:
Contact:
Special instructions:




Amount of wire:
Beneficiary Name:
Beneficiary Bank:
City and State:
Beneficiary Bank Transit (ABA) #:
Contact:
Special instructions:




Amount of wire:
Beneficiary Name:
Beneficiary Bank:
City and State:
Beneficiary Bank Transit (ABA) #:
Contact:
Special instructions:




Amount of wire:
Beneficiary Name:
Beneficiary Bank:
City and State:
Beneficiary Bank Transit (ABA) #:
Contact:
Special instructions:

 
2

--------------------------------------------------------------------------------

 





EXHIBIT C
COMPLIANCE CERTIFICATE


TO:
BLUECREST CAPITAL FINANCE, L.P., as Agent
Date:  ________________________
FROM:
PEREGRINE PHARMACEUTICALS, INC. and AVID BIOSERVICES, INC.
 



The undersigned authorized officer on behalf of Peregrine Pharmaceuticals, Inc.
and Avid Bioservices, Inc. (individually and collectively, “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement among
Borrower, Agent and the Lenders (the “Agreement”), (1) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.

 
Reporting Covenant
Required
Complies
     
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
Compliance Certificate
With 10-Q and 10-K
Yes   No
Board Approved Projections
FYE within 60 days
Yes   No
 
The following Intellectual Property was registered after the Effective Date (if
not registrations, state “None”)



The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


PEREGRINE PHARMACEUTICALS, INC. and AVID BIOSERVICES, INC.
 
 
By:                                                       
Name:                                                       
Title:                                                       
 
AGENT USE ONLY
 
Received by: _____________________
authorized signer
Date:   _________________________
 
Verified: ________________________
authorized signer
Date:  _________________________
 
Compliance Status:      Yes     No




1


--------------------------------------------------------------------------------